Title: From George Washington to Major General Lafayette, 10 August 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            My dear Marqs,
            White plains Augt 10th 1778
          
          Your favor of the 6th Instt which came to my hands yesterday, afforded a fresh proof of
            the noble principles on which you act, and has a just claim to my sincere &
            hearty thanks.
          The common cause, of which you have been a Zealous supporter would I know, be
            benefitted by Genl Greene’s presence at Rhode Island, as he is a native of that
            State—has an interest with the People—and a thorough knowledge of the Country—and
            therefore I accepted his proffered Services—but was a
            little uneasy lest you should conceive that, it was intended to lessen your Command.
            Merely as Qr Master Genl, Genl Greene did not incline to act in a detached part of the
            Army; nor was it to be expected; It became necessary therefore to give him a Command,
            and consequently, to divide the Continental Troops. Your chearful acquiescence to the
            Measure, after being appointed to the command of the Brigades that Marched from this
            Army, obviated every difficulty, and gave me singular pleasure.
          I am very happy to find that the Standards of France & America are likely to be
            united under your Commd at Rhode Island—I am perswaded that the supporters of each will
            be emulous to acquire honor, & promote your glory upon this occasion.
          The Courier to Count D’Estaing is waiting, I have only time therefore to assure you,
            that with the most perfect esteem, & exalted regard, I have the honor to be My
            dear Marqs Yr Obedt & Affecte Servt
          
            Go: Washington
          
        